Citation Nr: 0526152	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-36 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

In an April 2003 statement, the veteran indicated that he 
wished to pursue a claim of entitlement to service connection 
for tinnitus.  As that issue has not yet been adjudicated, it 
is referred back to the RO for appropriate action. 


FINDING OF FACT

The veteran is not shown to have bilateral hearing loss that 
is etiologically related to active service, or that was 
manifested within one year of separation from service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2003 statement of the case and a 
supplemental statement of the case issued in May 2004, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a July 2002 letter, prior to the initial adjudication of 
the veteran's claim, and in a subsequent letter issued in May 
2003, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service morning reports have been received, as have 
private treatment reports and a VA examination report. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2005 personal hearing; service 
morning reports; a private audiological examination; and a VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He contends that during his time in 
the military he in an artillery battalion and worked in the 
motor pool.  He maintained that he was constantly around 
firing weapons.  He has asserted that such noise exposure 
caused his bilateral hearing loss.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the claim and service connection therefore cannot be granted.

The Board recognizes that there are no service medical 
records in the claims file.  In a March 2003 response from 
the National Personnel Records Center (NPRC), it was noted 
that the veteran's records may have been destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  As such, the Board 
has a heightened duty to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

While service medical records were not of record, morning 
reports were submitted and no sick reports were found 
pertaining to the veteran. 

In a March 2003 statement, C.M.B., M.D. stated that the 
veteran had "profound" hearing loss.  In June 2003, Dr. B. 
stated that the veteran was exposed to artillery fire in an 
enclosed area during service and that it was "possible" 
that his current hearing loss condition originated because of 
this noise exposure.  Dr. B. continued by stating that he 
believed a trained VA audiologist should determine the 
etiology of the veteran's hearing loss.  

A September 2003 VA audiological examination report noted 
that the veteran had occupational noise exposure as he worked 
as a carpenter for over 20 years.  Recreational noise 
exposure was also positive although the veteran only 
indicated that he participated in seasonal hunting.  
Following his examination, the examiner diagnosed the veteran 
with bilateral severe to profound steeply sloping 
sensorineural hearing loss.  The examiner opined that it was 
"not as likely" that the veteran's military noise exposure 
caused his hearing impairment versus other causes.  

At his June 2005 personal hearing, the veteran testified that 
he did not seek medical assistance for hearing loss during 
active service.  Following service, he maintained that he 
began working construction and was around loud noises

The Board has reviewed all the objective medical evidence of 
record and finds that a preponderance of the evidence is 
against the veteran's claim and that service connection is 
therefore not warranted.  

The objective evidence of record contains no evidence that 
the veteran had hearing loss for VA compensation purposes 
during active service as his service medical records are 
unavailable.  However, this fact is not dispositive of this 
appeal.  In this regard, the evidence of record does show 
that the veteran was not diagnosed with bilateral hearing 
loss after service until March 2003, approximately 45 years 
after separation from service.  In September 2003, the VA 
examiner diagnosed the veteran with bilateral severe to 
profound steeply sloping sensorineural hearing loss.  
However, he opined that it was "not as likely" that the 
veteran's military noise exposure caused his hearing 
impairment.  The examiner also noted that the veteran had 
occupational noise exposure as he worked as a carpenter for 
over 20 years, and some recreational noise exposure 
characterized as seasonal hunting.  

The Board notes the June 2003 opinion of Dr. B. stating that 
it was "possible" that the veteran's hearing loss was 
related to noise exposure during active service.  However, 
Dr. B. also stated that he believed a trained VA audiologist 
should determine the cause of the veteran's noise exposure.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the United States Court of 
Appeals for Veterans Claims (Court) has provided additional 
guidance as to this aspect of weighing medical opinion 
evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

The Board finds that the June 2003 opinion constitutes 
speculation as the examiner stated only that it was 
"possible" that the veteran's hearing loss was service-
related.  Further, the Board notes that the examiner did not 
review the veteran's service and medical records prior to 
forming his opinion.  The Board is thus persuaded by the 
opinion rendered by the September 2003 VA examiner who 
reviewed all available medical records prior to stating that 
the veteran's bilateral hearing loss was not due to active 
service.  

To the extent that the veteran contends that he has bilateral 
hearing loss that is related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.







ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


